12 U.S. 385
8 Cranch 385
3 L.Ed. 598
THE EUPHRATES.
March 15, 1814

THIS was an appeal from the sentence of the United States' Circuit Court for the district of Rhode Island.
The merchandize, in this case, was libelled in the District Court of Rhode Island, as belonging to subjects of Great Britain. The capture was stated in the libel to have been made on or about the 23d day of August, 1812, No libel was filed against the vessel.
In June term, 1813, a claim was interposed on behalf of the United States, on the ground that these goods were imported in violation of the non-intercourse laws.
In May, 1813, Matthias Bruen interposed a claim to certain merchandize on board of the Enphrates, alleging that he is the sole legal owner thereof.
The papers connected with this shipment were as follow:
1. An invoice, dated Mansfield, 30th June, 1812, purporting the goods therein described to be shipped at Liverpool, under insurance, consigned to Mr. Henry Watkinson, New York, or, in case of his absence, to Mr. John French Ellis of that place, for sale, on account of the manufacturers, Siddons and Johnston, who were British subjects.
2. A bill of lading by which it appeared that the goods were shipped at Liverpool, on the 7th of July, 1812, on board of the Euphrates, to be delivered to Henry Watkinson, he paying freight, &c.
3. A letter from Siddons and Johnston, dated Mansfield, 30th June, 1812, in which they say, 'We have, this day, consigned to you for sale on our account, sixteen trunks,' &c. (which are the goods claimed.) We hope we shall shortly hear of sales being made by you, to advantage: we hope they will at least net us what they are invoiced at, covering all expenses.' We shall leave this shipment to your discretion to make the best and most advantageous returns you can.'
There being no proof whatever, on the part of the Claimant, and he not appearing to have any interest whatever, by any of the papers on board, the goods were condemned both in the District and Circuit Courts, and the Claimants adjudged to pay costs to the Libellants.
From this decree there was an appeal, on the part of Mr. Bruen, to this Court.
HARPER, for the captors,
Stated that this was merely a question of further proof offered on the part of the Claimants. The captors, he said, relied upon the documentary evidence produced in the cause. This evidence he stated to the Court, and contended that it was too plain and consistent to justify the Court in allowing the Claimant further proof.
STOCKTON, contra,
Stated that the object of the further proof now offered, was to show that Wathinson was agent for a manufacturing house in England; that the Claimant ordered certain goods through this agent; that, on the passage of the non-intercourse act, he directed the goods not to be shipped, &c.
PAGGETT, same side,
Observed that it had been generally supposed that the rules of the English Courts respecting further proof, would not apply to the Courts of the United States, but that parties would have the benefit of new evidence in this Court, in prize cases as well as in other cases in admiralty; and that the parties in the present case had acted on that opinion.
The case was then submitted.
Tuesday, March 15th. Absent. MARSHALL, Ch. J.
LIVINGSTON, J. delivered the opinion of the Court.


1
The Court does not understand the counsel for the Appellant as contending that there was any error in the sentence of the Circuit Court, or that any other than sentence of condemnation could have been pronounced there. It was, indeed, a very clear case, on the proceedings before that Court. But it is supposed that Mr. Bruen is entitled to an order for further proof; and that the facts which he will be able to make out, if an opportunity be afforded him, will entitled him to a restitution of the property.


2
Without rejecting the application on account of its being made at so late a period, the Court has looked into the proof which it is proposed to bring forward, and, on comparing it with the proof already in the cause, we are of opinion that it is totally incompetent to make out a title in the Appellant. There is not the least reason to believe that these goods were shipped in consequence of any previous orders given to Mr. Watkinson by merchants in this country, and transmitted by him to Messrs. Siddons and Johnston. On the contrary, whatever orders may have been sent to those gentlemen by Mr. Watkinson, it is most manifest that they did not, in this case, act upon them; for the invoice and letter accompanying the shipment announce, in terms not to be misunderstood, that these goods were sent to the United States for the exclusive account and at the sole risk of the British manufacturers.


3
It has not escaped the notice of the Court, that not one of the gentlemen who are alleged to have given orders for these goods on Messrs. Siddons and Johnston, through Mr. Watkinson, and who all reside in the United States, appears as a Claimant for any part of them. Instead of this, we find them, or several of them, assigning their interest in this adventure, whatever it may be, to the Claimant; but for what value does not appear; and every instrument takes care to express that the property is to be recovered at the risk and expense of Mr. Bruen. Thus is a total stranger to the shipment, and a mere volunteer who may not have paid a single cent for his title, made a party Claimant: a mode of proceeding novel at least, and well calculated to awaken suspicions not at all favorable to his pretensions. Whether a title to goods obtained in this way, would, under any circumstances, be sustained by a Court of prize, we will not say; but it is, in our opinion, sufficient reason, of itself, to refuse the party any opportunity to make further proof. Mr. Bruen not only does not pretend that he owned any part of these goods at or previous to the time of capture, but merely that he was the legal owner at the time of filiug his claim; and upon the affidavits now laid before the Court, as the ground of an order for further proof, it appears that this legal title was acquired in the way already mentioned; that is, by a number of persons assigning to him a chose in action, which they must have considered of no value, or, at any rate, not worth pursuing. Such conduct can entitle the party to no favor or indulgence whatever. Upon the whole, the Court is as well satisfied with the decree of the Circuit Court, as it is with the total insufficiency of the evidence in reserve to produce any alteration in it.


4
The application, therefore, for farther proof is rejected, and the sentence of the Circuit Court affirmed with costs.